     Case 2:07-cv-00304-MMD-DJA Document 128 Filed 12/01/20 Page 1 of 2



1

2

3                                UNITED STATES DISTRICT COURT

4                                       DISTRICT OF NEVADA

5                                                  ***

6      TRAVERS A. GREENE,                                 Case No. 2:07-cv-00304-MMD-DJA
7                                        Petitioner,                    ORDER
              v.
8

9      WILLIAM GITTERE, et al.,
10                                   Respondents.
11

12           In this capital habeas corpus action, Petitioner Travers A. Greene, represented by
13    appointed counsel, filed a second amended habeas petition on May 6, 2020 (“Second
14    Amended Petition”). (ECF No. 119.) After three extensions of time, Respondents were
15    due to respond to the Second Amended Petition by December 4, 2020. (ECF Nos. 113,
16    122, 124, 126.)
17           On November 30, 2020, Respondents filed a motion for extension of time (ECF
18    No. 127), requesting a further 60-day extension of time. Respondents’ counsel states that
19    the extension of time is necessary because of his obligations in other cases and because
20    of delays caused by the COVID-19 pandemic. Petitioner does not oppose the motion for
21    extension of time.
22           The Court finds that Respondents’ motion for extension of time is made in good
23    faith and not solely for the purpose of delay, and that there is good cause for the extension
24    of time requested. The Court will grant the motion for extension of time and will extend
25    the due date for Respondents’ response by 95 days, to March 9, 2021. The Court does
26    so with the intention that this will be the last extension of this deadline. The Court will not
27    be inclined to further extend this deadline, absent extraordinary circumstances.
28    ///
     Case 2:07-cv-00304-MMD-DJA Document 128 Filed 12/01/20 Page 2 of 2



1           It is therefore ordered that Respondents’ motion for extension of time (ECF No.

2     127) is granted. Respondents will have until and including March 9, 2021, to file an answer

3     or other response to Petitioner’s second amended habeas petition.

4           It is further ordered that, in all other respects, the schedule for further proceedings

5     set forth in the order entered December 6, 2019 (ECF No. 113) will remain in effect.

6           DATED THIS 1st Day of December 2020.
7

8

9
                                                MIRANDA M. DU
10                                              CHIEF UNITED STATES DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28                                                 2
